Case 1:19-cr-10377-MLW Document 91
                                85 Filed 05/13/21
                                         04/29/21 Page 1 of 7
                                                          Ex. 1
                                                          US v. Elvis Abinader
                                                          19-cr-10377-MLW
                                                          5/13/21
                                                          mal
Case 1:19-cr-10377-MLW Document 91
                                85 Filed 05/13/21
                                         04/29/21 Page 2 of 7
Case 1:19-cr-10377-MLW Document 91
                                85 Filed 05/13/21
                                         04/29/21 Page 3 of 7
Case 1:19-cr-10377-MLW Document 91
                                85 Filed 05/13/21
                                         04/29/21 Page 4 of 7
Case 1:19-cr-10377-MLW Document 91
                                85 Filed 05/13/21
                                         04/29/21 Page 5 of 7
Case 1:19-cr-10377-MLW Document 91
                                85 Filed 05/13/21
                                         04/29/21 Page 6 of 7
Case 1:19-cr-10377-MLW Document 91
                                85 Filed 05/13/21
                                         04/29/21 Page 7 of 7




                                      4/29/21
